Citation Nr: 0732365	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  05-00 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
30 percent for post-traumatic stress disorder (PTSD) from 
April 30, 1996 to June 2, 2003. 

2.  Entitlement to an initial disability rating greater than 
50 percent for PTSD as of June 2, 2003. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1967 to 
October 1969.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The veteran testified at a personal 
hearing before the RO in October 1997.

In December 1998 and February 2007, the Board has on two 
separate occasions remanded the case to the RO for additional 
development.  The appeal is again before the Board ready for 
appellate review.  


FINDINGS OF FACT

1.  From April 30, 1996 to June 2, 2003, under both the old 
and new criteria, the veteran's PTSD does not demonstrate 
"considerable" impairment in the ability to establish or 
maintain effective relationships with people, or 
"considerable" industrial impairment, or constant 
occupational and social impairment with reduced reliability 
or productivity.     

2.  As of June 2, 2003, under the old criteria, although the 
veteran's service-connected PTSD manifests itself in 
"severe" occupational and social impairment, the evidence 
does not demonstrate virtual isolation in the community, 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality, or the inability retain 
employment due solely to PTSD.  Under the new criteria, the 
evidence does not show total occupational and social 
impairment due solely to his PTSD.   
CONCLUSIONS OF LAW

1.  From April 30, 1996 to June 2, 2003, the criteria for a 
disability rating greater than 30 percent for PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.10, 4.21, 4.130, Diagnostic Code 9411 (2007); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).    

2.  As of June 2, 2003, the criteria for a disability rating 
of 70 percent, but no higher, for PTSD have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.10, 4.21, 4.130, Diagnostic Code 9411 (2007); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's service-connected PTSD is rated under 
Diagnostic Code 9411, post-traumatic stress disorder.  
38 C.F.R. § 4.130 (2006).  From April 30, 1996 to June 2, 
2003, the veteran's PTSD was rated as 30 percent disabling.  
As of June 2, 2003, the veteran's disability is rated as 50 
percent disabling.  The veteran seeks a higher rating for 
both time periods.  

Because the veteran appealed the initial rating assigned in 
the October 2003 rating decision on appeal, the Board must 
determine the appropriate evaluation from April 1996 to the 
present, with the possibility of further "staged ratings" 
based upon the facts found during the periods in question.   
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The veteran's original claim of service connection for PTSD 
was received on April 30, 1996.  During the course of the 
appeal, VA promulgated new regulations amending the rating 
criteria for mental disorders, effective November 7, 1996.  
See 61 Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. pt. 4).  
If a law or regulation changes during the course of a claim 
or an appeal, the version more favorable to the veteran will 
apply, to the extent permitted by any stated effective date 
in the amendment in question. 38 U.S.C.A. § 5110(g); 
VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.  

Therefore, in this case, from April 30, 1996 to November 7, 
1996, the Board may apply only the previous version of the 
rating criteria.  As of November 7, 1996, the Board must 
apply whichever version of the rating criteria is more 
favorable to the veteran.

The Board notes that the RO addressed both the old and new 
regulations in its August 2007 supplemental statement of the 
case (SSOC).  Therefore, the Board may also consider both 
sets of regulations without first determining whether doing 
so will be prejudicial to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  

Under the previous version of the regulations, a 30 percent 
rating is assigned when there is definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, and when psychoneurotic symptoms 
result in reduced levels of initiative, flexibility, 
efficiency, and reliability as to produce definite industrial 
impairment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (in 
effect prior to November 7, 1996).  "Definite," as used 
here, should be construed to mean distinct, unambiguous, and 
moderately large in degree, more than moderate but less than 
rather large.  VAOPGCPREC 9- 93.

Under the previous regulations, a higher 50 percent rating is 
warranted when the ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired, and when by reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment.  A 70 
percent rating is in order when the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired, and when the psychoneurotic symptoms are 
of such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment.  38 
C.F.R. § 4.132, Diagnostic Code 9411 (in effect prior to 
November 7, 1996).   

Under the previous regulations, a maximum 100 percent rating 
is assigned when the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community; when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; 
and when the veteran is demonstrably unable to obtain or 
retain employment. Id. 

Under the new regulations, a 50 percent for rating under the 
general rating formula for mental disorders is appropriate 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130 (2007).  

Under the new regulations, an even higher 70 percent rating 
under the general rating formula for mental disorders is in 
order when there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships. Id.

Under the new regulations, the maximum 100 percent rating is 
in order when there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name. Id. 

In evaluating the evidence, the Board has also noted various 
Global Assessment of Functioning (GAF) scores contained in 
the DSM-IV, which clinicians have assigned.  A Global 
Assessment of Functioning (GAF) score is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  
An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See generally 
38 C.F.R. § 4.126; VAOPGCPREC 10-95.

The higher the score, the higher the overall functioning of 
the individual is.  For example, a score of 41-50 illustrates 
"[s]erious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  DSM-IV at 46-47.  
A score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

The Board grants the appeal in part and denials the appeal in 
part.  From April 30, 1996 to June 2, 2003, the evidence of 
records is not supportive of a rating beyond 30 percent, 
under either the previous or amended regulations.  38 C.F.R. 
§ 4.7.  

That is, under the previous regulations, prior to June 2, 
2003, the evidence does not show that the veteran's ability 
to establish or maintain effective or favorable relationships 
with people is "considerably" impaired, and when by reason 
of psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in 
"considerable" industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (in effect prior to November 7, 1996).    

Under the new regulations, prior to June 2, 2003, the 
evidence does not show occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; or impaired abstract 
thinking.  38 C.F.R. § 4.130 (2007).    
     
Specifically, although the August 1996 VA psychological 
examiner documented that the veteran exhibited an "angry" 
and "depressed" mood, the veteran was still able to work as 
a fork lift operator for the past year, with previous 
employment as a pottery maker and several other jobs.  The 
veteran was divorced two years prior to 1996 and has no 
friends.  Most significantly, upon objective examination, the 
veteran exhibited normal thought processes, no delusions, and 
no hallucinations.  

In addition, a review of two separate VA psychiatric 
examinations conducted in May 2003 reveals normal thought 
processes, adequate affect, normal speech (although hyper 
verbal at one point), well-oriented to time and space, no 
cognitive deficits, no memory problems, and fair insight and 
judgment, 

His GAF scores ranged from 50-55, mostly indicative of 
"moderate" impairment.  Notably, both examiners noted that 
the veteran's PTSD had either a "moderate" or 
"significant" impact as to functional impairment.  Both 
examiners also noted that the veteran was still able to work 
as a truck driver at that point in time.  The veteran was not 
on any medication for his PTSD.        

At the October 1997 personal hearing, the veteran described 
difficulty concentrating, insomnia, nightmares, and 
difficulty socializing due to his PTSD.  The veteran 
mentioned limited participation in counseling, which he later 
denied (see report of second May 2003 VA examination).  
Nonetheless, overall, his psychiatric symptoms and level of 
occupational and social impairment are more than adequately 
reflected in the 30 percent rating assigned prior to June 2, 
2003  38 C.F.R. § 4.1.  Simply stated, the Board finds that 
the post-service medical records provide evidence against 
this claim, outweighing the veteran's contentions.    

In summary, prior to June 2, 2003, the Board concludes that 
the preponderance of the evidence does not support a rating 
beyond 30 percent.  38 C.F.R. § 4.3.  

The Board now turns to consideration of the veteran's PTSD as 
of June 2, 2003 and thereafter.  The RO awarded the veteran a 
50 percent rating for PTSD as of June 2, 2003, based on the 
fact that the veteran first sought regular psychiatric 
treatment and therapy for his disorder on that date per VA 
treatment records.      

As of June 2, 2003, there is evidence consistent with a 
higher 70 percent rating under the previous rating criteria.  
Specifically, VA psychiatric treatment records dated from 
2003 to 2005 describe the veteran's PTSD as chronic and 
"severe."  His GAF scores were consistently assessed at 50, 
indicative of serious impairment.  A VA personal physician 
letter dated March 2004 notes that his PTSD "severely" 
impacts his ability to work.  The veteran reports that his 
PTSD caused weekly panic attacks and difficulty concentrating 
at work, such that the veteran was no longer able to work as 
a truck driver due to combination of symptoms from PTSD and 
also due to complications of diabetes.  See completed VA Form 
21-4192 (Request for Employment Information in Connection 
With Claim for Disability Benefits); completed VA Form 21-
8940 (Application for Increased Compensation Based on 
Unemployability); and March 2004 vocational rehabilitation 
infeasibility determination.  

Consequently, as of June 2, 2003, the evidence demonstrates 
that the veteran's ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired, and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  38 C.F.R. § 
4.132, Diagnostic Code 9410 (in effect prior to November 7, 
1996).  In making this determination, the Board acknowledges 
the impact of his other service-connected conditions 
including diabetes mellitus, hypertension, and peripheral 
vascular disease on his ability to maintain employment as a 
truck driver.  Such facts only provide evidence against a 
finding of a higher evaluation for PTSD.  However, resolving 
any doubt in the veteran's favor, under the previous 
regulations, the evidence of record warrants a higher 70 
percent rating effective as of June 2, 2003.  38 C.F.R. 
§ 4.3.  
      
The Board is mindful that effective August 4, 2004, the 
veteran was granted a 100 percent rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
This determination was based on the combined impairment of 
his service-connected disabilities, but not based solely on 
his psychiatric disorder alone.  See April 2005 rating 
decision.  

Notwithstanding this fact, as to an even higher 100 percent 
rating for PTSD as of June 2, 2003, the evidence of record 
simply does not warrant the maximum rating for PTSD under 
either the previous or amended regulations.  38 C.F.R. § 4.7.     

As to his PTSD, under the previous regulations, throughout 
the appeal, there is no evidence of totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  Although 
the veteran is socially isolated and has no friends, VA 
treatment notes dated 2003 through 2005 indicate that he is 
still able to effectively participate in and communicate 
during group counseling sessions for PTSD.   Consequently, 
his psychiatric disability also does not reflect the level of 
"virtual isolation" in the community required under the 
previous regulations for a 100 percent rating.  

Likewise, under the new regulations, throughout the appeal, 
the evidence of record reveals no gross impairment in thought 
processes or communication; no persistent delusions or 
hallucinations; no grossly inappropriate behavior; no 
persistent danger of hurting self or others; no intermittent 
inability to perform activities of daily living (he maintains 
personal hygiene); no disorientation to time or place; and no 
memory loss for names of close relatives, own occupation, or 
own name.  The March 2004 vocational rehabilitation report 
indicates that the veteran is still able to live 
independently.  Further, in correspondence dated in the same 
month, the veteran's personal physician states that the 
veteran may engage at work at a "basic" level.     Overall, 
the evidence of record simply does not reflect total 
occupational and social impairment due to his PTSD alone as 
required for a 100 percent rating.  As discussed above, the 
veteran's other service-connected conditions significantly 
impact his ability to work.    

Therefore, as of June 2, 2003, the Board finds that the 
preponderance of the evidence supports a disability rating of 
70 percent, but no more, for the veteran's service-connected 
PTSD.  38 C.F.R. § 4.3.  

The veteran is already in receipt of a total disability 
rating based on entitlement to TDIU (see April 2005 rating 
decision).  However, the medical evidence of record 
demonstrates that his inability to work is also affected by 
numerous other service-connected disabilities.  

Based on the above, the Board finds that there is no evidence 
that his PTSD alone presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the veteran dated February 2007.  
That letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) by: (1) Informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate the claim; (2) informing the 
veteran about the information and evidence the VA would seek 
to provide; (3) informing the veteran about the information 
and evidence he was expected to provide; and (4) requesting 
the veteran provide any evidence in his possession that 
pertains to his claim.  See also Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).   

With regard to additional first element notice, the same 
February 2007 letter from the RO further advised the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  
Notably, the RO also did not provide Dingess notice of the 
first element prior to the initial adjudication on appeal.  
Pelegrini, 18 Vet. App. at 120.  It is important to note that 
the decision in Dingess was only recently issued by the 
Court.  Therefore, there was no basis for the VA to act in 
accordance with a Court decision that did not exist until 
March 2006.  

The Board notes that the RO also did not provide notice of 
the four elements prior the initial adjudication on appeal.  
Pelegrini, 18 Vet. App. at 120.  Thus, there is a timing 
error for general VCAA and Dingess notice.  

However, as to any timing error, the Board emphasizes that 
the Federal Circuit also recently held that the provision of 
adequate VCAA notice prior to a "readjudication decision" 
such as a SSOC "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to the initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (Mayfield II).  In this vein, the RO issued its 
February 2007 VCAA notice prior to readjudication of the 
claim in the August 2007 SSOC.   

Thus, any timing error was cured, such that the error was 
harmless and did not affect the essential fairness of the 
adjudication.  Furthermore, through the veteran's statements 
and the VCAA notices provided, the veteran demonstrated his 
understanding of what was necessary to substantiate his 
increased initial rating claim, such that any notice defect 
was cured by the veteran's actual knowledge.  See generally 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).        

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA treatment records, 
several relevant VA medical examinations, and a vocational 
rehabilitation assessment.  The veteran has not identified 
any private medical records relevant to the claim on appeal.  

The veteran was also given the opportunity to present 
evidence at a personal hearing in October 1997.  Neither the 
veteran nor his representative has contended that any 
additional evidence remains outstanding.  Furthermore, the 
Board is satisfied as to compliance with its instructions 
from both the December 1998 and February 2007 remands.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, the 
Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  


ORDER

From April 30, 1996 to June 2, 2003, an initial disability 
rating greater than 30 percent for PTSD is denied.   

As of June 2, 2003, an initial disability rating of 70 
percent for PTSD is granted. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


